UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-00058) Exact name of registrant as specified in charter:	George Putnam Balanced Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2016 Date of reporting period:	August 1, 2015 — January 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: George Putnam Balanced Fund Semiannual report 1 | 31 | 16 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio managers 5 Your fund’s performance 12 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Financial statements 18 Consider these risks before investing: Stock and bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, factors related to a specific issuer or industry and, with respect to bond prices, changing market perceptions of the risk of default and changes in government intervention. These factors may also lead to increased volatility and reduced liquidity in the bond markets. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: In markets around the world, 2016 began with a sharp downturn, driven mainly by fears of weak global growth. Equity and fixed-income markets are again showing some of the negative trends seen during late summer of 2015. Generally speaking, only high-quality bonds appear to be weathering the storm. Of course, as in any downturn, attractive valuation opportunities may be emerging. While economic growth may be muted in many parts of the world, notably in China and in emerging markets, the U.S. economy appears to be among the more resilient. The unemployment rate has fallen below 5%, with some signs of moderate wage growth and solid housing market conditions. Low energy prices, while a negative for energy companies, mean more money in consumers pockets, helping to buoy consumption. Moreover, divergent economic policies among central banks around the globe may create potential opportunities for capturing growth. Although no one can predict where markets will head going forward, Putnams experienced portfolio managers are actively seeking fundamental insights to maneuver in all types of conditions, relying on a proprietary global research framework to help guide their investment decisions. The interview on the following pages provides an overview of your funds performance for the reporting period ended January 31, 2016, as well as an outlook for the coming months. For questions on market turbulence, it may be helpful for you to consult your financial advisor to ensure that your portfolio is aligned with your investment goals, time horizon, and risk tolerance. As always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 3, 5, and 12–14 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * George Putnam Blended Index is an unmanaged index administered by Putnam Management, 60% of which is the S&P 500 Index and 40% of which is the Barclays U.S. Aggregate Bond Index. † The fund’s benchmarks (S&P 500 Index and George Putnam Blended Index) were introduced on 12/31/69 and 12/31/78, respectively, and its Lipper group (Balanced Funds) was introduced on 12/31/59; they all post-date the inception of the fund’s class A shares. ‡ Returns for the six-month period are not annualized, but cumulative. 4 George Putnam Balanced Fund Interview with your fund’s portfolio managers Market volatility rattled investors during the six months ended January31, 2016. What were some of the most difficult aspects of navigating this market, and how did George Putnam Balanced Fund fare? Aaron: Stock market volatility picked up at the start of the fund’s semiannual fiscal period due to a variety of global macroeconomic factors. The fourth calendar quarter of 2015 saw stocks bounce back from their third-quarter lows, but a variety of headwinds — from China’s economic weakness to depressed commodity markets — made for a relatively difficult backdrop for investors. This situation worsened at the start of 2016, as January opened with extreme volatility, primarily as concerns over China led investors to wonder whether the risks of a global recession were increasing. For the period, the fund slightly underperformed its all-stock primary benchmark, the S&P 500 Index, and trailed its blended stock/ bond benchmark. The key factor driving the underperformance was disappointing security selection results in the equity portion of the portfolio, particularly in the energy and consumer sectors. Paul: The environment was challenging for the bond market, as well. Although bond prices bounced back from a volatile third calendar quarter in 2015, investors became increasingly risk averse. The anticipation of This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 1/31/16. See pages 3, 4, and 12–14 for additional fund performance information. Index descriptions can be found on page 16. George Putnam Balanced Fund 5 the Federal Reserve’s interest-rate hike had a significant effect on market sentiment. While most investors expected an increase, there was still uncertainty for much of the period about whether the Fed would opt to wait until 2016 to tighten monetary policy. Overall, higher-quality government and corporate bonds — which make up the core of the fund’s bond portfolio — faced fewer challenges, while at times, riskier assets experienced tumultuous conditions. In the end, the bond market was 1.33% higher on January31, 2016, than where it stood on July31, 2015, based on the Barclays U.S. Aggregate Bond Index. With energy, did you expect some stabilization or reversion in oil and gas prices? Aaron: During the period, we did become slightly more bullish on energy stocks, though it appears we did so too soon. Although energy sector stock selection hurt relative results, we maintain our conviction in companies that we believe are low-cost energy players with strong balance sheets. In our view, these companies are well suited to survive the downturn in energy prices and well positioned to thrive if stabilization and rebound occur in oil and gas markets. Paul: I would also note that within the energy sector, exploration and production companies and the businesses that service them have been the most affected by lower oil prices. Defaults in this group have risen among higher-cost producers with strained balance sheets that are insufficiently hedged. However, there are many other types of energy concerns, such as refiners and pipeline companies, that are somewhat insulated from the effects of lower oil and commodity prices because the economics of their businesses are driven by other factors. So the Allocations are shown as a percentage of the fund’s net assets as of 1/31/16. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 George Putnam Balanced Fund risk of default among these types of energy companies remains low, in our view. How did China’s economic situation continue to affect global markets? Aaron: China’s economic slowdown and the buildup of leverage in the financial system there intensified in the third and fourth calendar quarters of 2015, and we think China may pose even bigger risks to the global economy and markets as time passes. Some of the Chinese government’s actions to stabilize markets have been unsuccessful, which calls into question the government’s ability to manage through an economic crisis. In our estimation, economic signals from China are relatively weaker, and multinational companies’ businesses in China and other emerging markets have generally been weak as well. Paul: Economic weakness in China combined with other factors to make bond investors jittery in the final weeks of 2015 and through January2016. One of these factors was the decision by the Fed to raise the federal funds rate. As had been widely expected, the Fed took the first step on the path of gradual normalization of interest rates and raised its short-term benchmark rate to a range between 0.25% and 0.50% on December16. Investors initially cheered the rate hike, which reflected the Fed’s confidence in the U.S. economy. However, the final weeks of 2015 saw increased volatility and a “risk-off” flight to safe havens, as investors considered the slump in commodity prices, troubles in the This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 1/31/16. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. George Putnam Balanced Fund 7 high-yield market, continued weakness in China and emerging markets, and the future pace of Fed rate increases. Aaron, what is your take on recent earnings results and near - term earnings potential? Are companies still in good health, in your view? Aaron: Looking back over 2015, earnings growth was generally flat. However, when we exclude the energy sector, earnings growth was closer to the mid-single digits, which, in our view, is an indicator of some strength. Headwinds developed during the year, including emerging-market weakness as well as a tightening of credit for companies that rely on the securities markets to fund their growth, but this did not derail the earnings outlook for everyone. Looking forward, we remain positive about e-commerce and Internet stocks, in particular. In health care, we are on the lookout for incremental pricing risks driven by political and regulatory questions. In energy, we are more positive — and perhaps we are contrarian in this view. It seems to us that the energy market is self-correcting over time. As the supply side responds to oversupplied conditions and demand picks up, commodity prices tend to increase. In financials, we are also relatively positive. The early stage of Federal Reserve interest-rate hikes, for example, should, in our view, help set positive conditions for most of the sector, but particularly for banks, brokers, and asset managers. What were some of the largest detractors from the fund’s relative return for the period? Aaron: In light of the challenging environment for commodities such as oil and gas, the stocks of natural resource-related companies tended to suffer during the period. This was the case for several of the fund’s holdings, This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 George Putnam Balanced Fund including the stock of oil and gas exploration and production companies Anadarko and Genel Energy, and the electricity generation and distribution company NRG Energy. In the case of Genel, which has operations in Iraq, our thesis was that the company owned and operated substantial oil and gas fields at the very low end of the cost curve, so it could generate profits and cash flow even at low oil prices. Notwithstanding this, its shares were not immune to the rapid and substantial drop in the price of crude oil. Given that the company operates in Iraqi Kurdistan, it also faces various political risks. Indeed, factors associated with these risks recently appear to have compromised the company’s ability to invest in its assets, leading to production declines and the potential for write-downs. As we have recognized that our original thesis was undermined by these developments, we have reduced our holdings of the stock. Bombardier, an out-of-benchmark holding, was also a large detractor from the fund’s relative performance. This company is a leading manufacturer of aircraft and trains. In early 2015, Bombardier announced the need to raise $2 billion to cover the cost of a new fuel-efficient passenger jet airliner, the CSeries, which had been delayed for two years and was over budget. The company also announced the replacement of its chief executive officer and suspended its dividend. We sensed positive change following these financing and leadership announcements, but we may have been too early. Which strategies or holdings contributed to the fund’s relative return? Aaron: Northrop Grumman, which is one of the largest defense conglomerates in the world, was a top contributor for the period. The company, which specializes in unmanned aerial vehicle manufacturing and defense systems, continued to win franchise programs and saw higher-than-expected earnings, which led to share price appreciation. L-3 Communications Holdings also contributed. This aerospace contractor saw solid earnings and penetrated new markets during the period. In addition, the company strengthened its communication systems segment with an acquisition and returned cash to shareholders through share buybacks and dividends, all of which acted as tailwinds for the stock. Ctrip, China’s largest online travel agency, also contributed positively to relative returns. Although, in our view, the economic slowdown in China is a serious risk for the global economy, we believe there are pockets of opportunity there, and Ctrip is a good example, in our view. As the middle class expands in China, an increasing number of consumers have sufficient disposable income to spend on travel, particularly within Mainland China, which is where Ctrip focuses its efforts. Companies like Ctrip are reaping the rewards of this development in the domestic Chinese economy, in terms of better earnings and improved long-term growth potential. After the market’s generally flat performance in 2015 and the volatile market decline in January2016, are you concerned that we are entering bear market territory? Aaron: While we don’t think a true bear market is likely, we believe the risk of that happening in the quarters ahead is higher than it has been in recent years. We believe there are perhaps a couple of years left in the current economic expansion for the United States; accordingly, looking forward into 2016, we think it is plausible that markets will see low- to mid-single-digit earnings growth. We believe this is a realistic and positive view of future earnings growth, and on the basis of this perspective, we think the market could achieve attractive positive returns. We believe there are important risks associated with this view. Now that the Fed has embarked on its rate-raising campaign, we George Putnam Balanced Fund 9 think interest rates may begin rising across different parts of the yield curve, meaning that borrowing costs could begin to go up for companies. In addition, the recently booming M&A [mergers and acquisitions] cycle may be past its peak. For 2016, it remains to be seen how much of a headwind this becomes, but we believe it is a sign of the maturity of the economic cycle — as well as a signal of the risk that the cycle could end prematurely. Paul: We continue to think corporate fundamentals remain solid. Investment-grade corporate balance sheets and profit growth may have peaked, but there does not seem to have been a major deterioration in credit, in our view. Leverage within investment-grade corporates is rising, but it is mostly increasing at higher-quality companies and in specific sectors. On the whole, we think the stock and bond markets will be supported in the months ahead by continued economic recovery in the United States. We expect that the U.S. economy will grow around 2% over the course of 2016, and that the Fed will continue to raise interest rates during the year. We believe the moves will occur at a slower pace than in past tightening cycles, however, and that the magnitude of any tightening will depend on the factors that the Fed has been monitoring, such as employment, inflation, dollar strength, oil prices, and financial market volatility. Thank you, Aaron and Paul, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Of special interest Effective November 1, 2015, George Putnam Balanced Fund increased its quarterly distribution rate to $0.052 from $0.045, as a result of higher levels of income earned by the portfolio. Portfolio Manager Aaron M. Cooper, CFA, is Director of Global Equity Research at Putnam. He holds an A.B. from Harvard University. Aaron joined Putnam in 2011 and has been in the investment industry since 1999. Portfolio Manager Paul D. Scanlon, CFA, is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the University of Chicago Booth School of Business and a B.A. from Colgate University. Paul joined Putnam in 1999 and has been in the investment industry since 1986. 10 George Putnam Balanced Fund IN THE NEWS The world may be awash in more oil than previously thought — and low oil prices may remain with us for the near term, according to the International Energy Agency (IEA). In January, the per-barrel price of crude dropped below $30, hitting a 12-year low. As Organization of Petroleum Exporting Countries (OPEC) members Iran and Iraq boost oil production and global demand growth slows, supply may exceed consumption by an average of 1.75 million barrels a day in the first six months of 2016, compared with the IEA’s estimate in January of 1.5 million barrels per day. The excess in supply could swell even further if OPEC adds output, the Paris-based IEA noted in its February market report. In January, Iran ramped up oil production following the removal of international oil sanctions, Iraqi volumes notched a record high, and Saudi Arabia, OPEC’s largest producer, “turned up the taps,” the IEA said. For 2016, the IEA has lowered its global oil demand estimates by 100,000 barrels per day, leaving the level of growth for this year unchanged at 1.2 million barrels per day. George Putnam Balanced Fund 11 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended January 31, 2016, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R5, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 1/31/16 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (11/5/37) (4/27/92) (7/26/99) (12/1/94) (1/21/03) (12/2/13) (12/2/13) (3/31/94) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 8.54% 8.46% 8.43% 8.43% 7.72% 7.72% 7.81% 7.77% 8.27% 8.62% 8.62% 8.62% 10 years 33.15 25.50 25.23 25.23 23.50 23.50 26.65 22.21 29.90 36.59 36.87 36.49 Annual average 2.90 2.30 2.28 2.28 2.13 2.13 2.39 2.03 2.65 3.17 3.19 3.16 5 years 40.62 32.53 35.33 33.33 35.35 35.35 37.06 32.27 38.71 42.31 42.61 42.22 Annual average 7.05 5.79 6.24 5.92 6.24 6.24 6.51 5.75 6.76 7.31 7.36 7.30 3 years 19.85 12.96 17.18 14.18 17.12 17.12 18.06 13.93 18.88 20.84 21.10 20.76 Annual average 6.22 4.15 5.43 4.52 5.41 5.41 5.69 4.44 5.93 6.51 6.59 6.49 1 year –3.56 –9.10 –4.27 –9.04 –4.33 –5.28 –4.08 –7.44 –3.87 –3.29 –3.19 –3.36 6 months –7.06 –12.41 –7.39 –12.01 –7.45 –8.37 –7.33 –10.58 –7.22 –6.92 –6.87 –6.98 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. 12 George Putnam Balanced Fund Comparative index returns For periods ended 1/31/16 Barclays Lipper U.S. Aggregate George Putnam Balanced Funds S&P 500 Index Bond Index Blended Index† category average‡ Annual average (life of fund) —* —* —* —* 10 years 87.41% 57.65% 85.58% 54.32% Annual average 6.48 4.66 6.38 4.37 5 years 67.80 18.80 48.77 29.68 Annual average 10.91 3.51 8.27 5.28 3 years 37.88 6.57 25.31 14.19 Annual average 11.30 2.14 7.81 4.48 1 year –0.67 –0.16 –0.10 –3.82 6 months –6.77 1.33 –3.35 –6.49 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * The fund’s benchmarks (S&P 500 Index and George Putnam Blended Index) were introduced on 12/31/69 and 12/31/78, respectively, the Barclays U.S. Aggregate Bond Index was introduced on 12/31/75, and the fund’s Lipper group (Balanced Funds) was introduced on 12/31/59; they all post-date the inception of the fund’s class A shares. † George Putnam Blended Index is an unmanaged index administered by Putnam Management, 60% of which is the S&P 500 Index and 40% of which is the Barclays U.S. Aggregate Bond Index. ‡ Over the 6-month, 1-year, 3-year, 5-year, and 10-year periods ended 1/31/16, there were 652, 637, 595, 545, and 393 funds, respectively, in this Lipper category. Fund performance as of most recent calendar quarter Total return for periods ended 12/31/15 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (11/5/37) (4/27/92) (7/26/99) (12/1/94) (1/21/03) (12/2/13) (12/2/13) (3/31/94) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 8.60% 8.52% 8.49% 8.49% 7.79% 7.79% 7.88% 7.83% 8.33% 8.68% 8.68% 8.68% 10 years 40.41 32.34 32.04 32.04 30.37 30.37 33.65 28.97 37.08 44.00 44.31 44.00 Annual average 3.45 2.84 2.82 2.82 2.69 2.69 2.94 2.58 3.20 3.71 3.74 3.71 5 years 48.49 39.95 42.99 40.99 43.04 43.04 44.81 39.74 46.59 50.37 50.69 50.36 Annual average 8.23 6.95 7.41 7.11 7.42 7.42 7.69 6.92 7.95 8.50 8.55 8.50 3 years 28.66 21.27 25.80 22.80 25.85 25.85 26.84 22.40 27.63 29.70 29.97 29.69 Annual average 8.76 6.64 7.95 7.09 7.97 7.97 8.25 6.97 8.47 9.05 9.13 9.05 1 year –1.11 –6.79 –1.86 –6.75 –1.81 –2.79 –1.55 –5.00 –1.36 –0.84 –0.74 –0.85 6 months –2.37 –7.98 –2.77 –7.62 –2.73 –3.70 –2.59 –5.99 –2.51 –2.23 –2.24 –2.24 See the discussion following the fund performance table on page 12 for information about the calculation of fund performance. George Putnam Balanced Fund13 Fund price and distribution information For the six-month period ended 1/31/16 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 2 2 2 2 2 2 2 2 Income $0.097 $0.034 $0.038 $0.056 $0.064 $0.119 $0.128 $0.118 Capital gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 7/31/15 $17.22 $18.27 $17.02 $17.10 $16.99 $17.61 $17.16 $17.28 $17.28 $17.28 1/31/16 15.91 16.88 15.73 15.79 15.69 16.26 15.86 15.97 15.97 15.96 Before After Net Net Before After Net Net Net Net Current rate sales sales asset asset sales sales asset asset asset asset (end of period) charge charge value value charge charge value value value value Current dividend rate 1 1.31% 1.23% 0.53% 0.61% 0.82% 0.79% 0.73% 1.58% 1.70% 1.55% Current 30-day SEC yield 2 N/A 1.16 0.49 0.49 N/A 0.72 0.97 1.49 1.59 1.48 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 7/31/15 0.97% 1.72% 1.72% 1.47% 1.22% 0.72% 0.62% 0.72% Annualized expense ratio for the six-month period ended 1/31/16 0.99% 1.74% 1.74% 1.49% 1.24% 0.73% 0.63% 0.74% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. 14George Putnam Balanced Fund Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 8/1/15 to 1/31/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $4.80 $8.42 $8.42 $7.22 $6.01 $3.54 $3.06 $3.59 Ending value (after expenses) $929.40 $926.10 $925.50 $926.70 $927.80 $930.80 $931.30 $930.20 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 1/31/16, use the following calculation method. To find the value of your investment on 8/1/15, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.03 $8.82 $8.82 $7.56 $6.29 $3.71 $3.20 $3.76 Ending value (after expenses) $1,020.16 $1,016.39 $1,016.39 $1,017.65 $1,018.90 $1,021.47 $1,021.97 $1,021.42 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. George Putnam Balanced Fund15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge, or net asset value , is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class R5 and R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. George Putnam Blended Index is an unmanaged index administered by Putnam Management, LLC, 60% of which is the S&P 500 Index and 40% of which is the Barclays U.S. Aggregate Bond Index. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based 16 George Putnam Balanced Fund on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of January 31, 2016, Putnam employees had approximately $463,000,000 and the Trustees had approximately $124,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. George Putnam Balanced Fund17 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 18 George Putnam Balanced Fund The fund’s portfolio 1/31/16 (Unaudited) COMMON STOCKS (59.8%)* Shares Value Basic materials (2.6%) Air Products & Chemicals, Inc. 12,801 $1,622,015 Albemarle Corp. 7,186 378,271 Alcoa, Inc. 37,645 274,432 Axalta Coating Systems, Ltd. † 56,452 1,344,122 Axiall Corp. 12,302 220,575 Barrick Gold Corp. (Canada) 16,187 160,413 CF Industries Holdings, Inc. 49,941 1,498,230 Dow Chemical Co. (The) 86,256 3,622,752 E.I. du Pont de Nemours & Co. 66,334 3,499,782 Fortune Brands Home & Security, Inc. 36,624 1,779,560 Martin Marietta Materials, Inc. 3,150 395,577 Newmont Mining Corp. 32,376 646,225 Nucor Corp. 16,981 663,448 PPG Industries, Inc. 29,806 2,835,147 Praxair, Inc. 13,610 1,361,000 Sealed Air Corp. 34,853 1,412,592 Sherwin-Williams Co. (The) 21,192 5,418,147 Smurfit Kappa Group PLC (Ireland) 24,209 525,507 Steel Dynamics, Inc. 6,389 117,238 Symrise AG (Germany) 47,400 3,058,323 Capital goods (2.7%) Airbus Group SE (France) 13,692 861,199 Allegion PLC (Ireland) 7,943 481,028 Bombardier, Inc. Class B (Canada) † 3,244,367 2,269,598 Embraer SA ADR (Brazil) 32,060 922,687 General Dynamics Corp. 56,937 7,616,462 Northrop Grumman Corp. 67,264 12,447,876 Raytheon Co. 29,713 3,810,395 United Technologies Corp. 46,835 4,106,961 Communication services (3.0%) American Tower Corp. R 60,971 5,752,004 AT&T, Inc. 249,400 8,993,364 Charter Communications, Inc. Class A † 15,808 2,708,859 Comcast Corp. Class A 81,903 4,562,816 DISH Network Corp. Class A † 29,229 1,410,884 Equinix, Inc. R 5,182 1,609,374 Level 3 Communications, Inc. † 101,093 4,934,349 Liberty Global PLC Ser. A (United Kingdom) † 115,490 3,974,011 Time Warner Cable, Inc. 13,394 2,437,842 Communications equipment (0.6%) Cisco Systems, Inc. 313,699 7,462,899 Computers (2.7%) Apple, Inc. 267,904 26,077,775 Castlight Health, Inc. Class B † 252,121 834,521 George Putnam Balanced Fund19 COMMON STOCKS (59.8%)* cont. Shares Value Computers cont. EMC Corp. 176,779 $4,378,816 HP, Inc. 122,561 1,190,067 Conglomerates (0.8%) Danaher Corp. 42,808 3,709,313 Tyco International PLC 170,660 5,868,997 Consumer cyclicals (7.4%) Advance Auto Parts, Inc. 20,979 3,189,857 Amazon.com, Inc. † 22,917 13,452,279 Brunswick Corp. 20,096 800,826 CaesarStone Sdot-Yam, Ltd. (Israel) † 39,081 1,469,055 Criteo SA ADR (France) † 13,237 391,550 Ctrip.com International, Ltd. ADR (China) † 59,540 2,541,167 Dollar General Corp. 47,416 3,559,045 Five Below, Inc. † 63,035 2,220,723 Gap, Inc. (The) 74,032 1,830,071 GNC Holdings, Inc. Class A 14,364 402,336 Hanesbrands, Inc. 88,487 2,705,048 Hilton Worldwide Holdings, Inc. 148,493 2,644,660 Home Depot, Inc. (The) 53,183 6,688,294 Live Nation Entertainment, Inc. † 247,737 5,623,630 Marriott International, Inc./MD Class A 17,646 1,081,347 MasterCard, Inc. Class A 43,797 3,899,247 Michaels Cos., Inc. (The) † 54,195 1,181,451 NIKE, Inc. Class B 90,292 5,599,007 PayPal Holdings, Inc. † 62,808 2,269,881 Penn National Gaming, Inc. † 127,091 1,795,796 Priceline Group, Inc. (The) † 4,538 4,832,834 PulteGroup, Inc. 49,808 834,782 RE/MAX Holdings, Inc. Class A 66,873 2,328,518 Rollins, Inc. 59,023 1,626,084 Tiffany & Co. 11,600 740,544 Time Warner, Inc. 46,640 3,285,322 TJX Cos., Inc. (The) 60,148 4,284,944 Wal-Mart Stores, Inc. 41,893 2,780,019 Walt Disney Co. (The) 36,904 3,536,141 Wynn Resorts, Ltd. 29,505 1,986,867 Consumer staples (6.3%) Avon Products, Inc. 321,872 1,091,146 Blue Buffalo Pet Products, Inc. † 101,780 1,732,296 Bright Horizons Family Solutions, Inc. † 23,655 1,659,871 Chipotle Mexican Grill, Inc. † 2,275 1,030,507 Costco Wholesale Corp. 26,562 4,014,049 Coty, Inc. Class A 410,597 10,104,792 CVS Health Corp. 66,449 6,418,309 Delivery Hero Holding GmbH (acquired 6/12/15 cost $446,716) (Private) (Germany) † ∆ ∆ F 58 387,005 20George Putnam Balanced Fund COMMON STOCKS (59.8%)* cont. Shares Value Consumer staples cont. Dr. Pepper Snapple Group, Inc. 39,974 $3,751,160 Edgewell Personal Care Co. 64,762 4,793,036 Groupon, Inc. † 62,248 169,315 GrubHub, Inc. † 8,880 167,388 JM Smucker Co. (The) 18,947 2,431,279 Kraft Heinz Co. (The) 40,504 3,161,742 Molson Coors Brewing Co. Class B 55,941 5,061,542 Mondelez International, Inc. Class A 97,694 4,210,611 Netflix, Inc. † 7,650 702,576 Nomad Foods, Ltd. (United Kingdom) † 51,680 452,200 PepsiCo, Inc. 27,284 2,709,301 Philip Morris International, Inc. 118,450 10,661,685 Pinnacle Foods, Inc. 10,836 464,756 Restaurant Brands International LP (Units) (Canada) 173 5,791 Restaurant Brands International, Inc. (Canada) 53,339 1,791,124 TreeHouse Foods, Inc. † 23,087 1,832,184 Walgreens Boots Alliance, Inc. 59,517 4,744,695 Yum! Brands, Inc. 40,112 2,902,905 Electronics (2.8%) Agilent Technologies, Inc. 81,367 3,063,468 Analog Devices, Inc. 18,581 1,000,773 Avago Technologies, Ltd. 25,534 3,414,151 Cavium, Inc. † 33,313 1,924,492 Honeywell International, Inc. 40,684 4,198,589 Intel Corp. 39,552 1,226,903 L-3 Communications Holdings, Inc. 87,252 10,194,524 Micron Technology, Inc. † 157,396 1,736,078 ON Semiconductor Corp. † 65,321 559,148 QUALCOMM, Inc. 54,152 2,455,252 TE Connectivity, Ltd. 38,587 2,205,633 Texas Instruments, Inc. 28,069 1,485,692 Energy (3.7%) Anadarko Petroleum Corp. 134,654 5,263,625 Apache Corp. 40,268 1,713,001 Baker Hughes, Inc. 55,285 2,405,450 Cabot Oil & Gas Corp. 26,143 542,467 Cenovus Energy, Inc. (Canada) 106,154 1,307,886 Chevron Corp. 20,876 1,805,148 Cimarex Energy Co. 4,880 453,840 Concho Resources, Inc. † 1,771 168,475 ConocoPhillips 73,513 2,872,888 Devon Energy Corp. 40,248 1,122,919 Diamondback Energy, Inc. † 4,254 321,390 EOG Resources, Inc. 31,930 2,267,669 Exxon Mobil Corp. 41,241 3,210,612 FMC Technologies, Inc. † 20,436 513,965 Frank’s International NV (Netherlands) 9,995 146,227 George Putnam Balanced Fund 21 COMMON STOCKS (59.8%)* cont. Shares Value Energy cont. Genel Energy PLC (United Kingdom) † 175,819 $265,183 Gulfport Energy Corp. † 4,798 141,781 Halliburton Co. 31,040 986,762 Marathon Oil Corp. 79,130 769,935 MPLX LP 21,887 673,463 Occidental Petroleum Corp. 52,014 3,580,124 Oceaneering International, Inc. 4,420 149,617 Pioneer Natural Resources Co. 20,572 2,549,899 Royal Dutch Shell PLC Class A (United Kingdom) 242,728 5,311,774 Schlumberger, Ltd. 18,283 1,321,312 Suncor Energy, Inc. (Canada) 191,522 4,510,343 Weatherford International PLC † 60,562 408,188 Financials (9.5%) AllianceBernstein Holding LP 86,530 1,595,613 American International Group, Inc. 108,999 6,156,264 Ameriprise Financial, Inc. 19,897 1,803,663 Assured Guaranty, Ltd. 105,014 2,497,233 AvalonBay Communities, Inc. R 11,672 2,001,631 Bank of America Corp. 639,297 9,039,660 Bank of New York Mellon Corp. (The) 126,796 4,592,551 Berkshire Hathaway, Inc. Class B † 40,291 5,228,563 Boston Properties, Inc. R 15,992 1,858,430 Capital One Financial Corp. 10,621 696,950 Carlyle Group LP (The) 81,655 1,117,040 CBRE Group, Inc. Class A † 12,272 343,248 Charles Schwab Corp. (The) 208,434 5,321,320 Citigroup, Inc. 57,850 2,463,253 Equity Lifestyle Properties, Inc. R 15,607 1,028,813 Essex Property Trust, Inc. R 3,739 796,818 Federal Realty Investment Trust R 6,668 1,005,734 Gaming and Leisure Properties, Inc. R 61,778 1,611,170 General Growth Properties R 58,849 1,650,126 Genworth Financial, Inc. Class A † 302,791 841,759 Hartford Financial Services Group, Inc. (The) 83,643 3,360,776 Invesco, Ltd. 56,425 1,688,800 JPMorgan Chase & Co. 212,497 12,643,572 KeyCorp 252,020 2,812,543 Kimco Realty Corp. R 18,211 495,157 KKR & Co. LP 200,100 2,727,363 Morgan Stanley 109,540 2,834,895 Oaktree Capital Group, LLC (Units) 10,806 472,871 Oportun Financial Corp. (acquired 6/23/15, cost $386,984) (Private) † ∆ ∆ F 135,784 348,286 Pebblebrook Hotel Trust R 12,333 301,172 Prudential PLC (United Kingdom) 160,520 3,155,227 Public Storage R 7,965 2,019,605 Regions Financial Corp. 327,946 2,662,922 22 George Putnam Balanced Fund COMMON STOCKS (59.8%)* cont. Shares Value Financials cont. Seritage Growth Properties R 4,327 $168,710 Simon Property Group, Inc. R 11,961 2,228,095 Synchrony Financial † 143,853 4,088,302 U.S. Bancorp 120,970 4,846,058 Visa, Inc. Class A 109,344 8,145,035 Vornado Realty Trust R 8,097 716,261 Wells Fargo & Co. 149,176 7,493,110 Health care (8.2%) Abbott Laboratories 22,493 851,360 Aetna, Inc. 10,145 1,033,167 Allergan PLC † 36,709 10,441,141 AMAG Pharmaceuticals, Inc. † 21,442 491,236 Amgen, Inc. 35,601 5,437,341 Anthem, Inc. 4,088 533,443 Baxter International, Inc. 63,818 2,335,739 Biogen, Inc. † 17,423 4,757,524 Boston Scientific Corp. † 108,661 1,904,827 Bristol-Myers Squibb Co. 99,393 6,178,269 C.R. Bard, Inc. 15,012 2,751,249 Cardinal Health, Inc. 36,532 2,972,609 Celgene Corp. † 58,823 5,901,123 Cigna Corp. 18,766 2,507,138 Cooper Cos., Inc. (The) 10,697 1,402,912 DexCom, Inc. † 8,187 583,569 Diplomat Pharmacy, Inc. † 21,572 586,974 Edwards Lifesciences Corp. † 28,335 2,216,080 Eli Lilly & Co. 60,744 4,804,850 Express Scripts Holding Co. † 19,333 1,389,463 Gilead Sciences, Inc. 93,222 7,737,426 Henry Schein, Inc. † 6,436 974,668 HTG Molecular Diagnostics, Inc. † 8,028 24,807 Intuitive Surgical, Inc. † 5,170 2,796,195 Jazz Pharmaceuticals PLC † 6,444 829,601 Johnson & Johnson 33,582 3,507,304 McKesson Corp. 4,245 683,360 Medtronic PLC 24,359 1,849,335 Merck & Co., Inc. 60,707 3,076,024 Mylan NV † 86,202 4,541,983 Perrigo Co. PLC 36,535 5,282,230 Pfizer, Inc. 149,636 4,562,402 Press Ganey Holdings, Inc. † 14,485 428,032 Service Corp. International/US 40,077 969,463 TESARO, Inc. † 29,089 1,004,734 Ventas, Inc. R 26,100 1,443,852 Semiconductor (0.2%) Lam Research Corp. 37,869 2,718,616 George Putnam Balanced Fund 23 COMMON STOCKS (59.8%)* cont. Shares Value Software (2.4%) Activision Blizzard, Inc. 39,667 $1,381,205 Adobe Systems, Inc. † 34,570 3,081,224 Microsoft Corp. 409,154 22,540,294 Tencent Holdings, Ltd. (China) 73,981 1,397,655 TubeMogul, Inc. † 48,896 551,058 Technology services (4.0%) Alibaba Group Holding, Ltd. ADR (China) † 16,890 1,132,137 Alphabet, Inc. Class A † 28,414 21,632,999 Computer Sciences Corp. 51,931 1,665,427 Facebook, Inc. Class A † 119,126 13,367,128 Fidelity National Information Services, Inc. 34,604 2,066,897 GoDaddy, Inc. Class A † 15,759 480,492 Hewlett Packard Enterprise Co. 122,561 1,686,439 salesforce.com, Inc. † 60,048 4,086,867 Yahoo!, Inc. † 68,620 2,024,976 Transportation (0.9%) American Airlines Group, Inc. 79,012 3,080,678 Genesee & Wyoming, Inc. Class A † 21,126 1,047,427 Union Pacific Corp. 90,538 6,518,736 Utilities and power (2.0%) American Electric Power Co., Inc. 25,095 1,530,042 American Water Works Co., Inc. 24,136 1,566,668 Calpine Corp. † 183,443 2,808,512 Edison International 19,119 1,181,554 Exelon Corp. 129,173 3,819,646 Kinder Morgan, Inc. 92,027 1,513,844 NextEra Energy Partners LP 27,157 732,967 NextEra Energy, Inc. 32,414 3,620,968 NRG Energy, Inc. 199,615 2,123,904 NRG Yield, Inc. Class C 65,064 861,447 PG&E Corp. 54,748 3,006,213 Sempra Energy 19,625 1,859,469 Total common stocks (cost $742,972,842) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (7.6%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.7%) Government National Mortgage Association Pass-Through Certificates 3 1/2s, TBA, February 1, 2046 $12,000,000 $12,656,250 3s, TBA, February 1, 2046 7,000,000 7,216,563 U.S. Government Agency Mortgage Obligations (5.9%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, March 1, 2035 2,523 2,893 4s, with due dates from July 1, 2042 to June 1, 2043 5,713,086 6,120,014 3 1/2s, with due dates from December 1, 2042 to April 1, 2043 797,807 840,533 24 George Putnam Balanced Fund U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (7.6%)* cont. Principal amount Value U.S. Government Agency Mortgage Obligations cont. Federal Home Loan Mortgage Corporation Pass-Through Certificates 3 1/2s, TBA, February 1, 2046 $4,000,000 $4,180,000 3s, with due dates from March 1, 2043 to July 1, 2043 2,815,137 2,874,733 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, with due dates from July 1, 2033 to November 1, 2038 3,383,139 3,805,595 5s, with due dates from August 1, 2033 to January 1, 2039 917,416 1,014,177 4 1/2s, November 1, 2044 8,000,000 8,706,250 4 1/2s, TBA, February 1, 2046 13,000,000 14,131,406 4s, with due dates from January 1, 2041 to September 1, 2045 ## 3,091,688 3,328,390 4s, TBA, February 1, 2046 3,000,000 3,204,609 3 1/2s, with due dates from May 1, 2043 to March 1, 2045 4,175,929 4,378,769 3 1/2s, TBA, March 1, 2046 1,000,000 1,044,375 3 1/2s, TBA, February 1, 2046 2,000,000 2,094,570 3s, with due dates from February 1, 2043 to May 1, 2043 1,657,233 1,694,767 3s, TBA, March 1, 2046 6,000,000 6,109,453 3s, TBA, February 1, 2046 8,000,000 8,164,375 Total U.S. government and agency mortgage obligations (cost $90,775,949) U.S. TREASURY OBLIGATIONS (14.8%)* Principal amount Value U.S. Treasury Bonds 3 3/4s, November 15, 2043 Δ $2,220,000 $2,686,445 2 3/4s, August 15, 2042 11,380,000 11,439,966 U.S. Treasury Inflation Protected Securities 0.625%, February 15, 2043 i 120,812 106,136 U.S. Treasury Notes 2 3/8s, August 15, 2024 7,540,000 7,848,728 2s, November 30, 2020 39,190,000 40,366,617 1 3/4s, May 31, 2016 7,930,000 7,964,198 1 3/8s, September 30, 2018 29,620,000 29,964,101 1 1/8s, December 31, 2019 24,210,000 24,144,936 1s, August 31, 2016 13,290,000 13,324,418 0 3/4s, March 31, 2018 33,020,000 32,961,442 0 3/4s, December 31, 2017 8,160,000 8,152,605 Total U.S. treasury obligations (cost $176,868,758) CORPORATE BONDS AND NOTES (15.4%)* Principal amount Value Basic materials (0.8%) Agrium, Inc. sr. unsec. notes 3 3/8s, 2025 (Canada) $310,000 $281,331 Agrium, Inc. sr. unsec. unsub. notes 7 1/8s, 2036 (Canada) 365,000 412,077 ArcelorMittal SA sr. unsec. unsub. bonds 10.85s, 2019 (France) 400,000 372,000 CF Industries, Inc. company guaranty sr. unsec. notes 5 3/8s, 2044 330,000 278,028 CF Industries, Inc. company guaranty sr. unsec. notes 5.15s, 2034 408,000 349,232 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 78,000 87,638 George Putnam Balanced Fund 25 CORPORATE BONDS AND NOTES (15.4%)* cont. Principal amount Value Basic materials cont. Corp Nacional del Cobre de Chile (CODELCO) 144A sr. unsec. unsub. notes 3 7/8s, 2021 (Chile) $500,000 $489,178 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 215,000 206,545 Eastman Chemical Co. sr. unsec. notes 3.8s, 2025 235,000 223,146 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 200,000 219,461 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 850,000 1,109,018 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4 5/8s, 2024 941,000 638,939 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4s, 2025 638,000 416,424 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 2 7/8s, 2020 682,000 487,630 International Paper Co. sr. unsec. notes 8.7s, 2038 10,000 12,984 LyondellBasell Industries NV sr. unsec. unsub. notes 4 5/8s, 2055 515,000 404,096 Mosaic Co. (The) sr. unsec. unsub. notes 5 5/8s, 2043 188,000 172,458 Mosaic Co. (The) sr. unsec. unsub. notes 5.45s, 2033 77,000 75,573 Mosaic Co. (The) sr. unsec. unsub. notes 3 3/4s, 2021 200,000 200,979 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 180,000 206,555 Westrock (RKT) Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 168,000 177,162 Westrock MWV, LLC company guaranty sr. unsec. unsub. notes 8.2s, 2030 1,265,000 1,603,185 Westrock MWV, LLC company guaranty sr. unsec. unsub. notes 7.95s, 2031 187,000 238,398 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 R 553,000 655,226 Capital goods (0.3%) Delphi Corp. company guaranty sr. unsec. notes 5s, 2023 125,000 130,625 Legrand France SA sr. unsec. unsub. notes 8 1/2s, 2025 (France) 767,000 1,034,869 Medtronic, Inc. company guaranty sr. unsec. sub. notes 4 3/8s, 2035 328,000 334,811 Medtronic, Inc. company guaranty sr. unsec. sub. notes 3 1/2s, 2025 327,000 335,751 Northrop Grumman Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2026 265,000 356,666 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 975,000 1,257,828 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 240,000 265,137 United Technologies Corp. sr. unsec. unsub. notes 5.7s, 2040 100,000 118,643 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 225,000 229,594 Communication services (1.4%) America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 200,000 217,571 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 2 3/8s, 2016 (Mexico) 280,000 281,727 American Tower Corp. sr. unsec. notes 4s, 2025 R 335,000 331,447 American Tower Corp. sr. unsec. notes 3.4s, 2019 R 735,000 753,060 AT&T, Inc. sr. unsec. unsub. notes 4 3/4s, 2046 122,000 108,175 26 George Putnam Balanced Fund CORPORATE BONDS AND NOTES (15.4%)* cont. Principal amount Value Communication services cont. AT&T, Inc. sr. unsec. unsub. notes 3.4s, 2025 $123,000 $117,837 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849s, 2023 240,000 241,225 CCO Safari II, LLC 144A company guaranty sr. notes 6.484s, 2045 714,000 718,811 CCO Safari II, LLC 144A company guaranty sr. notes 4.908s, 2025 356,000 356,353 Comcast Cable Communications Holdings, Inc. company guaranty sr. unsec. notes 9.455s, 2022 645,000 904,649 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 268,000 333,841 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 R 30,000 31,950 Crown Castle International Corp. sr. unsec. notes 4 7/8s, 2022 R 313,000 327,476 Crown Castle International Corp. sr. unsec. unsub. bonds 4.45s, 2026 R 45,000 45,278 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 710,000 772,523 Koninklijke KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 70,000 91,059 NBCUniversal Media, LLC company guaranty sr. unsec. unsub. notes 6.4s, 2040 380,000 465,448 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 95,000 131,320 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 215,000 204,411 SBA Tower Trust 144A sr. notes 5.101s, 2017 1,125,000 1,142,782 SES SA 144A company guaranty sr. unsec. notes 5.3s, 2043 (France) 275,000 267,823 TCI Communications, Inc. sr. unsec. unsub. notes 7 7/8s, 2026 610,000 844,767 Telecom Italia SpA 144A sr. unsec. notes 5.303s, 2024 (Italy) 1,000,000 975,000 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 1,000,000 1,056,134 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 7.045s, 2036 (Spain) 355,000 418,907 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 5.462s, 2021 (Spain) 845,000 940,226 Verizon Communications, Inc. sr. unsec. unsub. notes 5.9s, 2054 (units) 5,200 138,164 Verizon Communications, Inc. sr. unsec. unsub. notes 5.05s, 2034 270,000 263,249 Verizon Communications, Inc. sr. unsec. unsub. notes 4.522s, 2048 1,309,000 1,146,838 Verizon Communications, Inc. sr. unsec. unsub. notes 4.4s, 2034 595,000 541,960 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 770,000 955,811 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 980,000 1,208,485 Conglomerates (0.1%) General Electric Co. jr. unsec. sub. FRB Ser. D, 5s, perpetual maturity 1,111,000 1,144,330 George Putnam Balanced Fund 27 CORPORATE BONDS AND NOTES (15.4%)* cont. Principal amount Value Consumer cyclicals (1.7%) 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.85s, 2039 $190,000 $244,240 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7 3/4s, 2024 1,045,000 1,312,762 Autonation, Inc. company guaranty sr. unsec. notes 4 1/2s, 2025 330,000 337,976 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 847,000 924,667 Bed Bath & Beyond, Inc. sr. unsec. sub. notes 5.165s, 2044 705,000 605,903 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 1,187,000 1,490,254 Dollar General Corp. sr. unsec. sub. notes 3 1/4s, 2023 625,000 609,050 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 579,000 632,690 Expedia, Inc. 144A company guaranty sr. unsec. unsub. notes 5s, 2026 375,000 370,274 Ford Motor Co. sr. unsec. unsub. notes 9.98s, 2047 135,000 189,128 Ford Motor Co. sr. unsec. unsub. notes 7 3/4s, 2043 1,290,000 1,475,511 Ford Motor Co. sr. unsec. unsub. notes 7.45s, 2031 24,000 29,181 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 200,000 249,527 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 795,000 877,613 General Motors Co. sr. unsec. notes 5.2s, 2045 830,000 737,472 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 4.3s, 2025 395,000 375,719 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 4s, 2025 250,000 233,650 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 3.45s, 2022 685,000 657,881 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4 3/8s, 2018 185,000 185,902 Grupo Televisa SAB sr. unsec. unsub. bonds 6 5/8s, 2040 (Mexico) 300,000 308,747 Grupo Televisa SAB sr. unsec. unsub. notes 5s, 2045 (Mexico) 355,000 299,660 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 460,000 609,866 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 R 320,000 362,765 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 R 150,000 162,103 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 200,000 191,271 INVISTA Finance, LLC 144A company guaranty sr. notes 4 1/4s, 2019 356,000 344,430 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 435,000 484,481 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 781,000 852,080 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.7s, 2034 310,000 303,355 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 123,000 135,468 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 70,000 60,226 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 7s, 2028 78,000 86,532 28 George Putnam Balanced Fund CORPORATE BONDS AND NOTES (15.4%)* cont. Principal amount Value Consumer cyclicals cont. McGraw Hill Financial, Inc. company guaranty sr. unsec. unsub. notes 4.4s, 2026 $670,000 $693,662 Nordstrom, Inc. sr. unsec. notes 5s, 2044 310,000 305,745 NVR, Inc. sr. unsec. notes 3.95s, 2022 435,000 442,737 O’Reilly Automotive, Inc. company guaranty sr. unsec. notes 3.85s, 2023 195,000 201,576 Owens Corning company guaranty sr. unsec. sub. notes 9s, 2019 880,000 1,025,680 Priceline Group, Inc. (The) sr. unsec. notes 3.65s, 2025 164,000 162,523 QVC, Inc. company guaranty sr. notes 4.85s, 2024 390,000 377,566 Tiffany & Co. sr. unsec. unsub. notes 4.9s, 2044 460,000 436,857 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 520,000 634,417 Viacom, Inc. sr. unsec. unsub. notes 5.85s, 2043 450,000 378,277 Vulcan Materials Co. sr. unsec. unsub. notes 4 1/2s, 2025 175,000 173,688 Consumer staples (1.1%) Anheuser-Busch Cos., Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2018 885,000 949,428 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 4.9s, 2046 427,000 442,190 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 3.65s, 2026 428,000 433,772 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 165,000 237,717 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 495,000 532,839 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s, 2021 855,000 1,095,801 ConAgra Foods, Inc. sr. unsec. notes 7s, 2019 297,000 336,650 CVS Health Corp. 144A sr. unsec. sub. notes 4 3/4s, 2022 715,000 780,728 CVS Pass-Through Trust 144A sr. mtge. notes 7.507s, 2032 660,410 794,050 CVS Pass-Through Trust 144A sr. mtge. notes 4.704s, 2036 661,908 679,403 Diageo Investment Corp. company guaranty sr. unsec. notes 8s, 2022 820,000 1,055,611 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7s, 2037 1,434,000 1,762,888 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 5 5/8s, 2042 553,000 594,754 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 3.85s, 2024 211,000 213,018 Grupo Bimbo SAB de CV 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2044 (Mexico) 350,000 301,812 Kraft Foods Group, Inc. company guaranty sr. unsec. notes Ser. 144A, 6 7/8s, 2039 625,000 754,629 Kraft Foods Group, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2040 309,000 365,856 McDonald’s Corp. sr. unsec. unsub. notes 5.7s, 2039 600,000 673,917 McDonald’s Corp. sr. unsec. unsub. notes Ser. MTN, 6.3s, 2038 535,000 626,896 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 4.95s, 2042 200,000 203,846 Tyson Foods, Inc. company guaranty sr. unsec. bonds 4 7/8s, 2034 134,000 135,904 Tyson Foods, Inc. company guaranty sr. unsec. unsub. bonds 5.15s, 2044 191,000 199,540 George Putnam Balanced Fund29 CORPORATE BONDS AND NOTES (15.4%)* cont. Principal amount Value Energy (0.7%) BG Energy Capital PLC 144A company guaranty sr. unsec. unsub. notes 4s, 2021 (United Kingdom) $250,000 $256,949 DCP Midstream Operating LP company guaranty sr. unsec. notes 2.7s, 2019 225,000 180,583 EOG Resources, Inc. sr. unsec. unsub. notes 5 5/8s, 2019 205,000 221,575 EQT Midstream Partners LP company guaranty sr. unsec. sub. notes 4s, 2024 575,000 444,787 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 95,000 45,363 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 388,000 347,898 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 1,070,000 1,045,862 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 315,000 281,138 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 175,000 160,626 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 220,000 230,525 Noble Holding International, Ltd. company guaranty sr. unsec. unsub. notes 6.05s, 2041 390,000 159,900 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.85s, 2115 (Brazil) 925,000 582,750 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2041 (Brazil) 300,000 188,535 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 5 3/8s, 2021 (Brazil) 825,000 619,781 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 4 3/8s, 2023 (Brazil) 180,000 118,564 Petroleos Mexicanos 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2026 (Mexico) 535,000 460,563 Pride International, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2040 760,000 478,541 Spectra Energy Capital, LLC company guaranty sr. unsec. sub. notes 6.2s, 2018 580,000 612,646 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 8s, 2019 820,000 928,689 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 480,000 490,441 Tosco Corp. company guaranty sr. unsec. notes 8 1/8s, 2030 600,000 672,973 Williams Partners LP sr. unsec. sub. notes 5.4s, 2044 323,000 212,373 Williams Partners LP sr. unsec. sub. notes 4.3s, 2024 322,000 239,085 Financials (6.8%) Aflac, Inc. sr. unsec. notes 6.45s, 2040 314,000 382,244 Aflac, Inc. sr. unsec. unsub. notes 6.9s, 2039 747,000 966,484 Air Lease Corp. sr. unsec. notes 3 3/4s, 2022 410,000 404,882 Ally Financial, Inc. sub. unsec. notes 5 3/4s, 2025 705,000 703,238 American Express Co. jr. unsec. sub. FRN Ser. C, 4.9s, perpetual maturity 310,000 290,035 American Express Co. sr. unsec. notes 7s, 2018 650,000 720,717 American International Group, Inc. jr. unsec. sub. FRB 8.175s, 2058 856,000 1,113,870 Aon PLC company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 1,150,000 1,068,275 30 George Putnam Balanced Fund CORPORATE BONDS AND NOTES (15.4%)* cont. Principal amount Value Financials cont. ARC Properties Operating Partnership LP/Clark Acquisition, LLC company guaranty sr. unsec. notes 4.6s, 2024 R $720,000 $677,700 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 525,000 628,752 AXA SA 144A jr. unsec. sub. FRN 6.463s, perpetual maturity (France) 550,000 561,688 AXA SA 144A jr. unsec. sub. FRN 6.379s, perpetual maturity (France) 135,000 143,775 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 400,000 398,109 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.1s, perpetual maturity 644,000 644,000 Bank of America, NA unsec. sub. notes Ser. BKNT, 5.3s, 2017 315,000 326,494 Barclays Bank PLC 144A unsec. sub. notes 10.179s, 2021 (United Kingdom) 1,724,000 2,284,703 Bear Stearns Cos., Inc. (The) sr. unsec. notes 6.4s, 2017 500,000 536,361 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 7 1/4s, 2018 331,000 364,023 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. notes 4.3s, 2043 703,000 686,902 BNP Paribas SA 144A jr. unsec. sub. FRN 7.195s, perpetual maturity (France) 100,000 112,500 BPCE SA 144A unsec. sub. notes 5.7s, 2023 (France) 370,000 384,895 BPCE SA 144A unsec. sub. notes 5.15s, 2024 (France) 810,000 811,110 Camden Property Trust sr. unsec. unsub. notes 4 7/8s, 2023 R 1,213,000 1,333,129 Cantor Fitzgerald LP 144A unsec. notes 6 1/2s, 2022 1,020,000 1,067,174 Capital One Bank USA NA unsec. sub. notes 3 3/8s, 2023 462,000 451,346 Capital One Financial Corp. unsec. sub. notes 4.2s, 2025 295,000 295,499 CBRE Services, Inc. company guaranty sr. unsec. notes 5 1/4s, 2025 257,000 265,494 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2026 708,000 718,727 Citigroup, Inc. jr. unsec. sub. FRB Ser. P, 5.95s, perpetual maturity 956,000 927,607 Citigroup, Inc. jr. unsec. sub. FRN 5 7/8s, perpetual maturity 402,000 390,443 Citigroup, Inc. unsec. sub. FRN 0.747s, 2016 123,000 122,798 CNO Financial Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2025 345,000 348,450 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/ Netherlands company guaranty unsec. sub. notes 4 5/8s, 2023 (Netherlands) 250,000 259,046 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/ Netherlands unsec. sub. notes 5 1/4s, 2045 (Netherlands) 285,000 297,859 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/ Netherlands 144A jr. unsec. sub. FRN 11s, perpetual maturity (Netherlands) 718,000 874,309 Credit Agricole SA 144A unsec. sub. notes 4 3/8s, 2025 (France) 255,000 247,432 Credit Suisse AG/New York, NY sr. unsec. notes 5.3s, 2019 475,000 524,297 Credit Suisse Group AG 144A unsec. sub. notes 6 1/2s, 2023 (Switzerland) 729,000 775,232 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 302,000 365,830 Deutsche Bank AG unsec. sub. notes 4 1/2s, 2025 (Germany) 985,000 873,677 Duke Realty LP company guaranty sr. unsec. unsub. notes 4 3/8s, 2022 R 1,117,000 1,170,061 George Putnam Balanced Fund31 CORPORATE BONDS AND NOTES (15.4%)* cont. Principal amount Value Financials cont. EPR Properties company guaranty sr. unsec. sub. notes 5 1/4s, 2023 R $345,000 $356,593 Fairfax US, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 300,000 295,125 Fifth Third Bancorp jr. unsec. sub. FRB 5.1s, perpetual maturity 217,000 194,622 Five Corners Funding Trust 144A sr. unsec. bonds 4.419s, 2023 425,000 443,156 GE Capital International Funding Co. 144A company guaranty sr. unsec. notes 4.418s, 2035 (Ireland) 1,521,000 1,561,349 GE Capital Trust I company guaranty unsec. sub. FRB 6 3/8s, 2067 355,000 381,847 General Electric Capital Corp. company guaranty sr. unsec. notes 6 3/4s, 2032 441,000 578,464 Goldman Sachs Group, Inc. (The) sr. unsec. notes 7 1/2s, 2019 805,000 916,945 Goldman Sachs Group, Inc. (The) unsec. sub. notes 6 3/4s, 2037 282,000 325,673 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 1,495,000 1,896,331 Healthcare Realty Trust, Inc. sr. unsec. unsub. notes 3 7/8s, 2025 R 555,000 549,543 Highwood Realty LP sr. unsec. unsub. notes 5.85s, 2017 R 1,005,000 1,047,742 Hospitality Properties Trust sr. unsec. unsub. notes 4 1/2s, 2025 R 250,000 241,582 HSBC Bank USA NA/New York NY unsec. sub. notes Ser. BKNT, 5 5/8s, 2035 (United Kingdom) 250,000 280,410 HSBC Bank USA, NA unsec. sub. notes 7s, 2039 342,000 438,803 HSBC Holdings PLC unsec. sub. notes 6 1/2s, 2036 (United Kingdom) 800,000 915,282 HSBC Holdings PLC unsec. sub. notes 4 1/4s, 2025 (United Kingdom) 910,000 897,381 HSBC USA, Inc. sr. unsec. unsub. notes 3 1/2s, 2024 105,000 106,251 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 2,225,000 2,393,882 ING Groep NV jr. unsec. sub. FRN 6s, perpetual maturity (Netherlands) 640,000 620,800 International Lease Finance Corp. sr. unsec. unsub. notes 6 1/4s, 2019 275,000 287,375 Intesa Sanpaolo SpA 144A unsec. sub. notes 5.71s, 2026 (Italy) 650,000 638,634 JPMorgan Chase & Co. jr. unsec. sub. FRN 7.9s, perpetual maturity 780,000 787,313 JPMorgan Chase Bank, NA unsec. sub. notes Ser. BKNT, 6s, 2017 1,250,000 1,331,150 KKR Group Finance Co., LLC 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 555,000 645,507 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 785,000 894,900 Liberty Mutual Insurance Co. 144A unsec. sub. notes 7.697s, 2097 340,000 437,588 Liberty Property LP sr. unsec. unsub. notes 3 3/8s, 2023 R 100,000 96,249 Lloyds Bank PLC company guaranty sr. unsec. unsub. notes 2.7s, 2020 (United Kingdom) 220,000 222,794 Lloyds Banking Group PLC unsec. sub. notes 4 1/2s, 2024 (United Kingdom) 530,000 543,553 Lloyds Banking Group PLC 144A unsec. sub. notes 5.3s, 2045 (United Kingdom) 1,404,000 1,427,777 32 George Putnam Balanced Fund CORPORATE BONDS AND NOTES (15.4%)* cont. Principal amount Value Financials cont. Massachusetts Mutual Life Insurance Co. 144A unsec. sub. notes 8 7/8s, 2039 $1,290,000 $1,907,675 Merrill Lynch & Co., Inc. unsec. sub. FRN 1.272s, 2026 275,000 236,833 Merrill Lynch & Co., Inc. unsec. sub. notes 6.11s, 2037 600,000 675,418 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7 7/8s, 2037 2,564,000 3,076,800 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 R 285,000 296,750 Nationwide Mutual Insurance Co. 144A unsec. sub. notes 8 1/4s, 2031 415,000 551,518 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 4 7/8s, 2045 840,000 720,300 Nordea Bank AB 144A unsec. sub. notes 4 7/8s, 2021 (Sweden) 1,300,000 1,406,335 OneAmerica Financial Partners, Inc. 144A sr. unsec. notes 7s, 2033 370,000 411,456 Pacific LifeCorp 144A sr. unsec. notes 6s, 2020 365,000 410,668 Peachtree Corners Funding Trust 144A company guaranty sr. unsec. unsub. bonds 3.976s, 2025 140,000 140,474 Primerica, Inc. sr. unsec. notes 4 3/4s, 2022 213,000 230,879 Progressive Corp. (The) jr. unsec. sub. FRN 6.7s, 2037 1,939,000 1,929,305 Prudential Financial, Inc. jr. unsec. sub. FRN 5 5/8s, 2043 359,000 362,590 Prudential Financial, Inc. jr. unsec. sub. FRN 5.2s, 2044 1,153,000 1,121,293 Realty Income Corp. sr. unsec. notes 4.65s, 2023 R 1,045,000 1,099,702 Royal Bank of Canada unsec. sub. notes Ser. GMTN, 4.65s, 2026 (Canada) 420,000 420,678 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 8s, perpetual maturity (United Kingdom) 1,815,000 1,869,450 Royal Bank of Scotland Group PLC unsec. sub. bonds 5 1/8s, 2024 (United Kingdom) 425,000 426,658 Royal Bank of Scotland PLC (The) unsec. sub. FRN Ser. REGS, 9 1/2s, 2022 (United Kingdom) 1,510,000 1,608,150 Santander Issuances SAU company guaranty unsec. sub. notes 5.179s, 2025 (Spain) 1,200,000 1,137,966 Santander Issuances SAU 144A company guaranty unsec. sub. notes 5.911s, 2016 (Spain) 1,100,000 1,112,942 Santander UK PLC 144A unsec. sub. notes 5s, 2023 (United Kingdom) 630,000 659,665 Select Income REIT sr. unsec. unsub. notes 3.6s, 2020 R 290,000 292,815 Select Income REIT sr. unsec. unsub. notes 2.85s, 2018 R 290,000 290,093 Standard Chartered PLC 144A jr. unsec. sub. FRB 7.014s, perpetual maturity (United Kingdom) 1,400,000 1,484,000 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB 1.512s, 2037 2,021,000 1,576,380 Sumitomo Mitsui Financial Group, Inc. 144A unsec. sub. bonds 4.436s, 2024 (Japan) 825,000 862,701 Teachers Insurance & Annuity Association of America 144A unsec. sub. notes 6.85s, 2039 263,000 328,330 TIERS Trust/United States 144A sr. bonds stepped-coupon zero% (8 1/8s, 3/15/18), 2046 †† 570,000 595,650 Travelers Property Casualty Corp. company guaranty sr. unsec. unsub. bonds 7 3/4s, 2026 295,000 395,790 UBS AG/Stamford, CT unsec. sub. notes 7 5/8s, 2022 2,640,000 2,988,586 George Putnam Balanced Fund33 CORPORATE BONDS AND NOTES (15.4%)* cont. Principal amount Value Financials cont. Wachovia Bank NA unsec. sub. notes Ser. BKNT, 6s, 2017 $1,060,000 $1,138,921 Wells Fargo & Co. jr. unsec. sub. FRB Ser. U, 5 7/8s, perpetual maturity 580,000 610,450 Willis Towers Watson PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 710,000 792,467 WP Carey, Inc. sr. unsec. unsub. notes 4.6s, 2024 R 1,050,000 1,050,679 ZFS Finance USA Trust V 144A jr. unsec. sub. FRB 6 1/2s, 2037 214,000 215,070 Government (0.4%) International Bank for Reconstruction & Development sr. unsec. unsub. bonds 7 5/8s, 2023 (Supra-Nation) 4,000,000 5,477,896 Health care (0.3%) AbbVie, Inc. sr. unsec. notes 3.6s, 2025 194,000 194,119 Actavis Funding SCS company guaranty sr. unsec. notes 4 3/4s, 2045 (Luxembourg) 373,000 372,978 Actavis Funding SCS company guaranty sr. unsec. notes 3.45s, 2022 (Luxembourg) 186,000 188,744 Aetna, Inc. sr. unsec. notes 6 3/4s, 2037 95,000 118,094 Anthem, Inc. sr. unsec. unsub. notes 4 5/8s, 2042 205,000 191,893 HCA, Inc. company guaranty sr. sub. notes 5s, 2024 430,000 435,375 Omega Healthcare Investors, Inc. company guaranty sr. unsec. bonds 5 1/4s, 2026 R 510,000 529,125 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4 1/2s, 2027 R 145,000 138,656 Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95s, 2024 R 659,000 668,905 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 121,000 130,305 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 300,000 310,548 Technology (0.2%) Apple, Inc. sr. unsec. notes 3.45s, 2024 215,000 222,829 Apple, Inc. sr. unsec. unsub. notes 4 3/8s, 2045 297,000 289,554 Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 421,000 377,925 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 948,000 980,703 Jabil Circuit, Inc. sr. unsec. sub. notes 8 1/4s, 2018 162,000 176,175 SoftBank Corp. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (Japan) 245,000 242,550 Transportation (0.2%) Aviation Capital Group Corp. 144A sr. unsec. unsub. notes 7 1/8s, 2020 265,000 298,788 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 605,000 661,089 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 145,000 166,297 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 31,443 32,128 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 112,941 115,058 Norfolk Southern Corp. sr. unsec. unsub. bonds 6s, 2111 390,000 414,342 34 George Putnam Balanced Fund CORPORATE BONDS AND NOTES (15.4%)* cont. Principal amount Value Transportation cont. Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 $601,089 $667,209 United Airlines 2014-2 Class A Pass Through Trust sr. notes Ser. A, 3 3/4s, 2026 225,000 227,813 Utilities and power (1.4%) Appalachian Power Co. sr. unsec. unsub. notes Ser. L, 5.8s, 2035 510,000 580,353 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 138,000 146,908 Beaver Valley II Funding Corp. sr. bonds 9s, 2017 35,000 37,100 Commonwealth Edison Co. sr. mtge. bonds 5 7/8s, 2033 595,000 715,460 Consolidated Edison Co. of New York, Inc. sr. unsec. unsub. notes 4.2s, 2042 220,000 217,255 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 450,000 459,573 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 685,000 720,483 EDP Finance BV 144A sr. unsec. unsub. notes 5 1/4s, 2021 (Netherlands) 365,000 374,683 El Paso Natural Gas Co., LLC company guaranty sr. unsec. unsub. notes 8 3/8s, 2032 490,000 471,812 Electricite de France (EDF) 144A jr. unsec. sub. FRN 5 5/8s, perpetual maturity (France) 360,000 324,000 Electricite de France (EDF) 144A jr. unsec. sub. FRN 5 1/4s, perpetual maturity (France) 252,000 224,280 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 784,000 983,503 Electricite de France (EDF) 144A sr. unsec. unsub. notes 6s, 2114 (France) 200,000 205,550 Electricite de France (EDF) 144A sr. unsec. unsub. notes 5.6s, 2040 (France) 640,000 705,225 Enel Finance International SA 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2019 (Netherlands) 360,000 393,444 Energy Transfer Partners LP sr. unsec. unsub. notes 7.6s, 2024 470,000 453,846 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 766,000 590,580 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 240,000 214,970 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 370,000 302,906 FirstEnergy Transmission, LLC 144A sr. unsec. unsub. notes 5.45s, 2044 1,120,000 1,170,388 Iberdrola International BV company guaranty sr. unsec. unsub. bonds 6 3/4s, 2036 (Spain) 185,000 229,842 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 365,000 395,033 Kansas Gas and Electric Co. sr. bonds 5.647s, 2021 200,028 201,028 Kinder Morgan Energy Partners LP company guaranty sr. unsec. notes 5.4s, 2044 179,000 134,366 Kinder Morgan Energy Partners LP company guaranty sr. unsec. notes 3 1/2s, 2021 420,000 371,487 Kinder Morgan, Inc. company guaranty sr. unsec. unsub. notes 3.05s, 2019 235,000 217,526 Oncor Electric Delivery Co., LLC sr. notes 7s, 2022 445,000 540,088 Oncor Electric Delivery Co., LLC sr. notes 4.1s, 2022 441,000 469,531 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 418,000 524,332 George Putnam Balanced Fund 35 CORPORATE BONDS AND NOTES (15.4%)* cont. Principal amount Value Utilities and power cont. Pacific Gas & Electric Co. sr. unsec. unsub. notes 5.8s, 2037 $140,000 $168,358 Potomac Edison Co. (The) 144A sr. bonds 5.8s, 2016 331,000 338,925 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 145,000 153,764 Puget Sound Energy, Inc. jr. unsec. sub. FRN Ser. A, 6.974s, 2067 656,000 501,020 Texas-New Mexico Power Co. 144A 1st sr. bonds Ser. A, 9 1/2s, 2019 889,000 1,070,201 TransCanada PipeLines, Ltd. jr. unsec. sub. FRN 6.35s, 2067 (Canada) 1,145,000 764,288 WEC Energy Group jr. unsec. sub. FRN 6 1/4s, 2067 1,945,000 1,400,400 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 210,000 214,719 Total corporate bonds and notes (cost $183,315,539) MORTGAGE-BACKED SECURITIES (1.5%)* Principal amount Value Citigroup Commercial Mortgage Trust FRB Ser. 07-C6, Class A4, 5.898s, 2049 $2,500,000 $2,553,363 Ser. 14-GC21, Class AS, 4.026s, 2047 508,000 540,995 COMM Mortgage Trust FRB Ser. 12-LC4, Class C, 5.82s, 2044 500,000 542,470 FRB Ser. 14-CR18, Class C, 4.896s, 2047 3,089,000 3,091,284 Ser. 13-CR13, Class AM, 4.449s, 2023 614,000 658,101 Ser. 12-LC4, Class AM, 4.063s, 2044 730,000 775,844 Ser. 12-CR1, Class AM, 3.912s, 2045 1,046,000 1,078,830 Federal Home Loan Mortgage Corporation FRB Ser. T-56, Class A, IO, 0.524s, 2043 F 3,718,202 62,272 FRB Ser. T-56, Class 2, IO, zero%, 2043 F 5,466,557 — Federal National Mortgage Association Ser. 01-79, Class BI, IO, 0.305s, 2045 F 1,094,104 10,185 FIRSTPLUS Home Loan Owner Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) † 194,241 19 GE Business Loan Trust 144A FRB Ser. 04-2, Class D, 3.176s, 2032 75,134 67,260 JPMBB Commercial Mortgage Securities Trust Ser. 13-C14, Class AS, 4.409s, 2046 493,000 530,465 JPMorgan Chase Commercial Mortgage Securities Trust Ser. 06-LDP8, Class A4, 5.399s, 2045 F 571,981 575,007 FRB Ser. 12-C6, Class D, 5.365s, 2045 772,000 777,095 Ser. 04-LN2, Class A2, 5.115s, 2041 19,436 19,451 FRB Ser. 13-C13, Class C, 4.189s, 2046 450,000 431,901 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 12-C8, Class D, 4.814s, 2045 524,000 495,128 LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 254,267 262,985 Ser. 98-C4, Class H, 5.6s, 2035 552,751 565,165 ML-CFC Commercial Mortgage Trust FRB Ser. 06-2, Class AM, 6.082s, 2046 935,000 942,592 36George Putnam Balanced Fund MORTGAGE-BACKED SECURITIES (1.5%)* cont. Principal amount Value Morgan Stanley Capital I Trust 144A FRB Ser. 12-C4, Class D, 5.709s, 2045 $1,794,000 $1,917,965 Structured Asset Securities Corp. 144A Ser. 98-RF3, Class A, IO, 6.1s, 2028 53,054 5,770 TIAA Real Estate CDO, Ltd. 144A Ser. 03-1A, Class E, 8s, 2038 2,189,091 547,273 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C4, Class XA, IO, 1.809s, 2045 13,014,038 1,118,790 WF-RBS Commercial Mortgage Trust Ser. 14-C19, Class C, 4.646s, 2047 F 394,000 398,612 Total mortgage-backed securities (cost $18,243,738) CONVERTIBLE PREFERRED STOCKS (0.1%)* Shares Value Oportun Financial Corp. Ser. A-1, 8.00% cv. pfd. (acquired 6/23/15, cost $1,057) (Private) † ∆ ∆ F 371 $952 Oportun Financial Corp. Ser. B-1, 8.00% cv. pfd. (acquired 6/23/15, cost $20,210) (Private) † ∆ ∆ F 6,416 18,189 Oportun Financial Corp. Ser. C-1, 8.00% cv. pfd. (acquired 6/23/15, cost $47,464) (Private) † ∆ ∆ F 9,325 42,718 Oportun Financial Corp. Ser. D-1, 8.00% cv. pfd. (acquired 6/23/15, cost $68,847) (Private) † ∆ ∆ F 13,526 61,963 Oportun Financial Corp. Ser. E-1, 8.00% cv. pfd. (acquired 6/23/15, cost $38,611) (Private) † ∆ ∆ F 7,033 34,750 Oportun Financial Corp. Ser. F, 8.00% cv. pfd. (acquired 6/23/15, cost $116,544) (Private) † ∆ ∆ F 15,175 104,890 Oportun Financial Corp. Ser. F-1, 8.00% cv. pfd. (acquired 6/23/15, cost $326,895) (Private) † ∆ ∆ F 114,700 294,206 Oportun Financial Corp. Ser. G, 8.00% cv. pfd. (acquired 6/23/15, cost $413,355) (Private) † ∆ ∆ F 145,037 372,020 Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost $633,655) (Private) † ∆ ∆ F 222,546 570,290 Total convertible preferred stocks (cost $1,666,638) MUNICIPAL BONDS AND NOTES (0.1%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $215,000 $304,468 North TX, Tollway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 350,000 497,301 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 275,000 322,055 Total municipal bonds and notes (cost $841,369) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.0%)* strike price amount Value General Dynamics Corp. (Call) Feb-16/$140.00 $232,778 $134,753 Total purchased options outstanding (cost $51,211) George Putnam Balanced Fund 37 SHORT-TERM INVESTMENTS (6.1%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.39% L Shares 72,356,242 $72,356,242 SSgA Prime Money Market Fund Class N 0.31% P Shares 780,000 780,000 U.S. Treasury Bills 0.17%, February 18, 2016 $130,000 129,987 U.S. Treasury Bills 0.16%, February 11, 2016 109,000 108,994 Total short-term investments (cost $73,375,227) TOTAL INVESTMENTS Total investments (cost $1,288,111,271) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank BKNT Bank Note FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IO Interest Only MTN Medium Term Notes REGS Securities sold under Regulation S may not be offered, sold or delivered within the United
